769 N.W.2d 693 (2009)
NEW CENTER PLUMBING & HEATING, INC. and Advanced Air Services, Inc., Plaintiffs-Appellees,
v.
HARVARD ENGINEERING & CONSTRUCTION, Executive Construction Management Company, and Executive Construction Management & Harvard Engineers Construction Consultants, d/b/a ECM Harvard Joint Venture, Defendants-Appellants, and
Reverend Robert Earl Stargill and Samaritan Baptist Church, Defendants.
Docket No. 138861. COA No. 283314.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the March 31, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.